Citation Nr: 1212519	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-49 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and M.S., an observer



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to September 1967.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the appellant testified at a videoconference hearing held at the San Antonio RO before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in July 2007, at the age of 63, as a result of parotid cancer.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability. 

3.  There is credible competent evidence that the Veteran's parotid cancer is related to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

VA has satisfied its duty to assist and notify the appellant in apprising her as to the evidence needed to substantiate, and in obtaining evidence pertinent to, her claim for service connection for the cause of the Veteran's death. 

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases, such as cancer, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The appellant's late husband died of parotid cancer, which she claims he developed as a result of exposure to environmental toxins during service.  Prior to his death the Veteran wrote a statement that he was stationed at Bainbridge Naval Training Center in January 1964 and while there was exposed to hazardous materials and toxins.  He also asserted that he was exposed to lead paint while on board the USS Caloosahatchee.  More recently the appellant has asserted that the Veteran was exposed to radiation as a result of military duties that required him to use instruments and perform operations on surfaces exposed to chemical, biological, and radioactive agents.  

Service personnel records indicate the Veteran served as a boatswain's mate aboard the USS Caloosahatchee.  Therefore, the Board has no reason to disbelieve that part of his duties would require him to paint as this would be consistent with the responsibilities of a boatswain's mate which include the general upkeep and maintenance of the ship.  These records also show that the Veteran received some sort of training in Nuclear, Biological, and Chemical (NBC) Warfare as a member of a monitoring team.  However, it is not clear that his participation involved actual exposure to radiation or other toxic chemical exposure.  

In support of her claim, the appellant has submitted a copy of a 1964 lease agreement which showed that she and the Veteran lived in Bainbridge, Maryland in Navy Rental Housing. She also submitted photocopies of  newspaper clippings verifying the Veteran's  participation in an intersquadron softball team in Bainbridge.  The appellant has also submitted information from the Maryland Department for the Environment (MDE) about environmental cleanup operations at the Bainbridge Naval Training Center.  In 1986, Congress authorized the sale of the Training Center to the private sector or transfer to other government agencies.  However before any transfer could take place, the Navy was required to restore the property.  To that end, the Navy demolished more than 400 buildings and disposed 400, 000 cubic yards of debris and asbestos; remediated 40,000 cubic yards of petroleum and pesticide-contaminated soil at the former Fire Training Area and removed 267 underground storage tanks; remediated and capped landfills; and disposed of 149,000 tons of asbestos and lead contaminated soils, 650 tons of PCB contaminated soil, 900 tons of heavy metals, and PAH contaminated soils and debris.  

Other evidence of record includes the Veteran's service treatment records, which are negative for symptoms suggestive of cancer.  Post-service medical records show he was diagnosed and treated for parotid cancer beginning in November 2006, almost 40 years after his separation from active duty in 1967.  He had initially been treated for rectal cancer in February 2006.  These records also show the Veteran had a 60-pack per year smoking history until 1994.

The Veteran died in July 2007 and according to the death certificate, the immediate cause of his death was parotid cancer.  No other conditions were identified as leading to the immediate cause of death.  At the time of his death, service connection was not in effect for any disability.

The almost 40-year lapse between the end of the Veteran's military service and the initial diagnosis of cancer makes it impossible to grant presumptive service connection for manifestation of a chronic disability (i.e., malignant tumors) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service diagnosis of parotid cancer may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There are several opinions on file which address the etiology of parotid cancer, which was diagnosed long after service discharge.  38 C.F.R. § 3.303(d).  An August 2007 medical opinion from the Chief of Oncology at the VA Medical Center in San Antonio reflects the Veteran had been treated for Stage-IVA poorly differentiated carcinoma of the right parotid gland and a past history of colorectal cancer.  The oncologist reviewed documentation including the Veteran's DD-214, rental housing lease agreement, the article from the MDE, the newspaper clippings, and a service personnel record listing the Veteran's training and specific skills/abilities.  The physician concluded that based on her review of the documents provided, it was at least as likely as not that the Veteran's cancers may have been related to environmental toxic exposures during his Naval training.  

Opinions from three private doctors all indicate that it was at least as likely as not that the Veteran's cancers were related to the environmental toxin exposure during service.  In addition, each physician referred to documentation in support of their opinions to include the Veteran's DD Form 214, MDE article, and the practical effects of lead paint usage.   

In July 2008, two additional medical opinions were received. One opinion is from a VA Chief of Emergency Medicine, who concluded that he agreed with the positive 2007 opinion from the VA oncologist (discussed above) stating that the Veteran's parotid cancer was related to environmental exposure to toxins during his Naval service. The second opinion was from a private physician from the University of Texas Health Science Center at San Antonio.  He reported he had seen the Veteran on consultation rounds on several occasions and that his exposure to toxic and environmental factors while on active duty was well documented.  The physician referred to two internet articles indicating how parotid glands were affected by tumors.  He also noted that risk factors for solitary gland cancers were radiation exposure,  exposure to certain metals (nickel alloy dust) or minerals (silica dust), a strong family history of cancer, and tobacco use.  He then agreed with the previous physicians who determined that it was at least as likely as not that the Veteran's cancer was related to environmental exposures to toxins during service.  

In March 2008, the RO sought a medical opinion regarding the etiology of the Veteran's parotid cancer. The examiner reviewed the claims folder including the 2007 VA oncologist's opinion and electronic progress notes, which indicate the Veteran had a significant smoking habit until 1995.  The examiner also referred to evidence in the file documenting the Veteran's reported exposure to asbestos, petroleum, pesticide-contaminated soil, PCB, heavy metals, and lead paint during his time in the military.  The examiner then noted that he reviewed the most commonly used worldwide reference which  indicated that most head and neck cancers have a common etiology such as exposure to tobacco smoke and excessive alcohol intake.  He then noted that risk factors for salivary gland tumors included childhood exposure to radiation (irradiation for tonsillitis, acne and chronic ear disease) and the Epstein-Barr virus.  Other risk factors included silica dust, kerosene, and reduced intake of fruits/vegetables.  There was no mention of lead paint, lead-contaminated soil, or asbestos and the examiner concluded that it was less likely as not (less than 50/50 probability) that they were responsible for the Veteran's parotid cancer.  

It is uncontroverted that the Veteran served at the Bainbridge Naval Training Center and aboard the USS Caloosahatchee. It appears that he was housed on base in Bainbridge.  He had duties that included painting and had training in the field of nuclear, biological and chemical warfare.  There are six medical opinions which support a causal link between the Veteran's cause of death and service, and one opinion which is to the contrary.  Most of the positive opinions were not based solely on the appellant's recitation of the Veteran's medical history but on documentation, to include the veteran's DD Form 214, and articles on the Bainbridge Naval Training Facility,  among other things. Although many of the positive opinions do not outline all of the risk factors predisposing one to parotid cancer, to include chronic smoking, the most recent opinion of July 2008 does and nevertheless concludes that the Veteran's parotid cancer is related to service.  The more recent opinions of 2008 even cite to literature discussing the most common etiological factors of parotid cancer.  Therefore, after weighing all of the evidence, the Board finds greater probative value in the positive opinions rather than the 2008 VA examiner's conclusions.  Service connection for the cause of the Veteran's death is granted.  



ORDER

Entitlement to service connection for cause of death is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


